                                             1   HAHN LOESER & PARKS LLP
                                                 James E. Heffner (SBN 245406)
                                             2   Lindsay J. Mertens (SBN 254008)
                                                 One America Plaza
                                             3   600 W. Broadway, Suite 1500
                                                 San Diego, CA 92101
                                             4   Telephone: 619.810.4300
                                                 Facsimile: 619.810.4301
                                             5   jheffner@hahnlaw.com
                                                 lmertens@hahnlaw.com
                                             6
                                               Attorneys for Plaintiffs, WILLIAM JAMES MILLER
                                             7 and REBECCA ANN MILLER

                                             8 WENDEL, ROSEN, BLACK & DEAN LLP
                                               Mark D. Epstein (SBN 142461)
                                             9 Gary A. Barrera (SBN 244073)
                                               1111 Broadway, Suite 2400
                                            10 Oakland, CA 94607
                                               Telephone: 510.834.6600
                                            11 Facsimile: 510.834.1928
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 Attorney for Defendant,
                                               WESTCOR LAND TITLE INSURANCE COMPANY
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13
            One America Plaza




                                                                        UNITED STATES DISTRICT COURT
                                            14
                                                                       EASTERN DISTRICT OF CALIFORNIA
                                            15

                                            16   William James Miller, Rebecca Ann Miller,         Case No. 2:18-cv-01575-WBS-AC

                                            17          Plaintiffs,                            JOINT STIPULATION AND [PROPOSED]
                                                                                               ORDER FOR AN ORDER TO MODIFY
                                            18           vs.                                   THE PRETRIAL SCHEDULING ORDER
                                                                                               TO EXTEND THE PARTIES’ EXPERT
                                            19   Westcor Land Title Insurance Company, a South WITNESS DISCOVERY CUTOFF
                                                 Carolina corporation, and DOES ONE through
                                            20   TEN,                                          The Honorable William B. Shuff

                                            21          Defendants.
                                                                                                   Complaint Filed: April 24, 2018
                                            22                                                     Trial Date: April 7, 2020
                                            23

                                            24          Plaintiffs William James Miller and Rebecca Ann Miller (“Plaintiffs”) and Defendant Westcor
                                            25   Land Title Insurance Company (“Defendant”), through their respective undersigned counsel, hereby
                                            26   respectfully submit the following Joint Stipulation and (Proposed) Order to Modify the Court’s July 9,
                                            27   2019, Pretrial Scheduling Order, as follows.
                                            28

                                                 022640.0003\5194684.1                     1
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
                                             1                                            STIPULATION

                                             2          WHEREAS, the Court issued a Scheduling Order on November 9, 2018 that was filed on

                                             3 November 13, 2018. (ECF No. 9).

                                             4          WHEREAS, the Court’s Scheduling Order provides that all discovery following expert witness

                                             5 disclosures must be completed by July 26, 2019.

                                             6          WHEREAS, the parties stipulated on May 10, 2019 to extend their original expert disclosure and

                                             7 report deadline from May 31. 2019 to June 14, 2019, and their original rebuttal expert disclosure and

                                             8 report deadline from June 28, 2019 to July 12, 2019, and the court entered and Order approving the

                                             9 parties’ stipulation on the same date. (ECF No. 11)

                                            10          WHEREAS, the parties stipulated on July 9, 2019 to extend their expert discovery cutoff to

                                            11   September 30, 2019 to better enable them to schedule and take expert depositions based on good cause,
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12   and the court entered an Order approving the stipulation on the same date (ECF No. 12).
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                                        WHEREAS, the parties intend to participate in mediation of this matter on September 24, 2019
          San Diego, CA 92101




                                            13
            One America Plaza




                                            14   and have agreed to postpone previously noticed expert depositions until after completion of the

                                            15   mediation. The parties agree that good cause exists to extend the September 30, 2019 expert discovery

                                            16   cutoff to November 20, 2019 to better enable the parties to meaningfully engage in mediation and

                                            17   conserve resources.

                                            18          WHEREFORE, the parties hereby stipulate, subject to the approval of the Court, to extend their

                                            19   cutoff to complete expert witness discovery from September 30, 2019 to November 20, 2019.

                                            20    Dated: September 4, 2019                            HAHN LOESER & PARKS, LLP

                                            21
                                                                                                      By: /s/James E. Heffner________
                                            22                                                        James E. Heffner
                                            23                                                        Attorney for Plaintiffs,
                                                                                                      William James Miller and Rebecca Ann Miller
                                            24

                                            25    Dated: September 4, 2019                            WENDEL, ROSEN, BLACK & DEAN LLP

                                            26
                                                                                                      By: /s/ Mark D. Epstein__________
                                            27                                                        Mark D. Epstein
                                            28                                                        Attorney for Defendant, WESTCOR LAND
                                                                                                      TITLE INSURANCE COMPANY
                                                 022640.0003\5194684.1                     2
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
                                             1                               ORDER APPROVING STIPULATION

                                             2          The Court approves of the parties’ stipulation above and good cause appearing therefor, IT IS

                                             3   HEREBY ORDERED that the parties’ deadline to complete expert depositions is continued to

                                             4   November 20, 2019.

                                             5

                                             6    DATED: September 4, 2019

                                             7

                                             8

                                             9

                                            10

                                            11
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13
            One America Plaza




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 022640.0003\5194684.1                     3
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
